Citation Nr: 1435596	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a skin disorder with scars on the chest, including as secondary to human immunodeficiency virus infection (HIV).

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected left upper extremity sensory deficit.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected right lower extremity sciatic nerve deficit.

5.  Entitlement to an initial rating in excess of 10 percent for the service-connected left lower extremity sciatic nerve deficit.

6.  Entitlement to an effective date earlier than February 17, 2011 for the grant of service connection for left upper extremity sensory deficit.

7.  Entitlement to an effective date earlier than February 17, 2011 for the grant of service connection for right lower extremity sciatic nerve deficit.

8.  Entitlement to an effective date earlier than February 17, 2011 for the grant of service connection for left lower extremity sciatic nerve deficit.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2008 rating decision that denied service connection for hearing loss and a skin disorder and from an April 2011 rating decision that awarded service connection for left upper extremity sensory deficit, right lower extremity sciatic nerve deficit, and left lower extremity sciatic nerve deficit, with a 20 percent rating assigned for each disability effective on February 17, 2011.  

The appeal of the September 2008 rating decision was previously before the Board in February 2012 when the claims at issue were remanded for further development.  

Prior to returning this case to the Board, the RO granted service connection for right ear hearing loss, so that portion of the Veteran's claim is no longer at issue.  The Veteran's initial rating and effective date claims are before the Board for the first time.  

The issues of service connection for a skin disorder with scars on the chest, and for effective dates earlier than February 17, 2011 for the grant of service connection for left upper extremity sensory deficit and right and left lower extremity sciatic nerve deficits are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss disability, which preexisted his service and was duly noted at entry, did not increase beyond natural progression in service.

2.  The service-connected left upper extremity sensory nerve deficit is not shown to be productive of more than mild incomplete paralysis of all radicular groups of the Veteran's non-dominant arm.

3.  The service-connected right lower extremity sciatic nerve deficit is not shown to be productive of more than moderate incomplete paralysis of the sciatic nerve.

4.  The service-connected left lower extremity sciatic nerve deficit is not shown to be productive of more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting left ear hearing loss was not aggravated by active service. 38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected left upper extremity sensory deficit are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.124a including Diagnostic Code 8513 (2013).

3.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected right lower extremity sciatic nerve deficit are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012) ; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.124a including Diagnostic Code 8520.

4.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected left lower extremity sciatic nerve deficit are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012) ; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.124a including  Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by letters that were sent to the Veteran in June 2007 and in January 2008.  These letters informed the Veteran of how VA could help him develop evidence in support of his claims, what the evidence needed to show in order to establish service connection for a claimed disability, and how VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claims for higher initial ratings for service-connected peripheral neuropathy associated with the service-connected back disability are downstream issues from his service connection claim for a back disability.  As such, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). 

In this precedential opinion, the General Counsel held that, although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  

In this case, the Veteran was sent an SOC in July 2013 that addressed the initial ratings that were assigned for his peripheral nerve disabilities of the left upper extremity and lower extremities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes service treatment records (including examinations that took place in connection with the Veteran's status on the temporary disability retired list (TDRL)), VA treatment records, Social Security Administration (SSA) disability records, lay statements submitted by the Veteran, and the reports of various VA examinations.  

The most recent VA examination of the Veteran's hearing was conducted in conjunction with the instructions that were set forth in the Board's February 2012 remand.  The Veteran has not identified any outstanding evidence that is relevant to his claims.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims which are decided herein. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that there has been substantial compliance with the terms of the February 2012 remand.   See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Service connection

The Veteran asserts that he developed a hearing loss disability in his left ear as a result of either ear infections or noise exposure experienced during his military service.  The Veteran is currently diagnosed with sensorineural hearing loss in his left ear that meets the criteria to be considered disabling under 38 C.F.R. § 3.385.  The Veteran is service connected for hearing loss in his right ear.  The Veteran contends that his trouble hearing started in service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

A pre-existing disability will be presumed to have been aggravated by active service 
where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 . 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)). See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Clear and unmistakable (obvious and manifest) evidence  is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b) . 

However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b) .

In this case, a left ear hearing loss disability was noted at entry.  Specifically, decibel losses of 50 were noted at 3000 hertz and 55 at 4000 hertz for the left ear at the time of the Veteran's August 1979 service entrance examination.  Therefore, the presumption of soundness does not apply.  

Shortly after service in August 1992, similar decibel losses were recorded for the left ear, including a decibel loss of 50 at 3000 hertz and 50 at 4000 hertz; thus, no increase was shown at either of these frequencies.  Decibel losses at lower frequencies of 500 to 2000 hertz also showed no increase between the August 1979 and the August 1992 audiometric evaluations.  The presumption of aggravation does not apply because there was no increase in the Veteran's left ear hearing loss during service.

The Veteran was afforded a VA examination in January 2011to assess the nature and etiology of his hearing loss.  At that time, the average decibel loss was 56.25 in the left ear for frequencies 1000-4000 hertz and the diagnosis was moderately severe sensorineural hearing loss in the left ear.  

The examiner opined that it was not likely that the Veteran's left ear hearing loss was aggravated by service because there was no significant change in the Veteran's left ear hearing between his August 1979 entrance examination and an August 1992 audiological evaluation shortly after service.  

The examiner further explained that noise exposure is not known to cause delayed onset hearing loss and the cause for the Veteran's worsening hearing was likely presbycusis.  

The Veteran was reexamined in September 2013.  At that time the average decibel loss in the left ear was 67.5.  The examiner diagnosed sensorineural hearing loss and opined that it was less likely than not that the Veteran's left ear hearing loss increased in severity in or as a result of service beyond its natural progression.  

While the Veteran reports being exposed to increased noise levels during his service, comparison of the Veteran's entrance examination and retirement physical showed no significant threshold shift for the left ear.  

In the examiner's opinion, the Veteran's hearing loss most likely progressed due to post service factors such as aging and chemotherapy, which were both known to contribute to hearing loss. 

The Veteran submitted an internet article that indicated that a study of hearing loss in mice suggested that noise exposure could accelerate age-related hearing loss.  He also submitted a statement from a friend who indicated that the Veteran had hearing loss since service.  

The September 2013 examiner acknowledged the Veteran's contentions about his hearing loss.  Nonetheless, the examiner concluded that the Veteran's left ear hearing loss was not caused or aggravated by a disease or injury in service.  

The Board finds this opinion the most probative evidence of record, given that the examiner applied his expertise to the facts of record and provided a well-supported explanation for his conclusion that the Veteran's hearing loss was not caused by service.  

In addition, this opinion is in agreement with the conclusion reached by the prior examiner in 2011.  While the Veteran's subjective perception that his hearing got worse in service is credible, the audiological test results are more probative with respect to the fact of whether there actually was any additional hearing loss in the left ear.  

Service connection for left ear hearing loss disability is denied.


Initial Ratings

The Veteran was granted service connection for a left upper extremity sensory deficit, right lower extremity sciatic nerve involvement, and left lower extremity sciatic nerve involvement.  He contends that his level of disability should be considered productive of higher ratings.  

The medical records show that the Veteran complained of back and leg pain which was severe at times and intermittent chronic numbness and tingling of the legs.  He reported that this was most bothersome while sitting or driving long periods.  He also reported having numbness and tingling of the arms and hands that felt similar to side effects he experienced when he took thalidomide some years previously.   

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected left arm disability is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513, which addresses paralysis of all radicular groups.  Pursuant to this diagnostic code a 20 percent rating applies for mild incomplete paralysis, regardless of whether the dominant or non-dominant extremity is involved.  A 30 percent rating applies for moderate incomplete paralysis of the non-dominant extremity.  

A 40 percent rating applies for moderate incomplete paralysis of the dominant extremity.  A 60 percent rating applies for severe incomplete paralysis of the non-dominant extremity.  A 70 percent rating applies for severe incomplete paralysis of the dominant extremity.  An 80 percent rating applies for complete paralysis of the non-dominant extremity and a 90 percent rating applies for complete paralysis of the dominant extremity.

The service-connected lower extremity neurological disabilities are rated pursuant to 38 C.F.R. § 4.124a, diagnostic code 8520.  A 20 percent rating applies for moderate incomplete paralysis.  A 40 percent rating applies for moderately severe incomplete  paralysis.  

A 60 percent rating applies for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating applies for complete paralysis.  Symptoms of complete paralysis include the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or, very rarely, lost.  

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement in wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

A VA examination of the Veteran's spine in February 2011 noted that he reported experiencing pain in his arm, shoulder, waist, legs and feet.  There were sensory deficits at C5, C6, C7, C8, and T1 affecting the left shoulder, upper arm, forearm and fingers. Left upper extremity biceps and triceps jerk were 1+ and there were no signs of pathologic reflexes. The most likely nerve involved was noted to be the subscapular nerve.  

There were also neurological deficits involving L4, L5 and S1.  There were sensory deficits affecting the thighs, front legs, medial legs, lateral legs and feet.  There were no knee or ankle jerk responses.  The peripheral nerve involved was noted to be the sciatic nerve.

The VA examiner considered the combined effects of the degenerative joint disease of the Veteran's cervical and lumbar spines and his neurological deficits to have a moderate to severe effect on work and daily activities.

The evidence does not show that the Veteran is entitled to higher ratings for his service-connected neurological disabilities.  His left arm disability is characterized primarily by pain and sensory disturbance.  There is no indication of any limitation on function of the left arm.  The disability does not meet the criteria for a rating higher than mild incomplete paralysis of all radicular groups of the left upper extremity.  

While the examiner specifically identified the subscapular nerve, applying the rating criteria specific to any one nerve of the left upper extremity would not be more favorable to the Veteran than application of the rating criteria for all radicular groups.   

Similarly, there is no showing that the bilateral deficit of the sciatic nerve affecting both of the Veteran's lower extremities is more than moderate in severity.  In addition to pain and sensory disturbances, there were diminished reflexes.   

The objectively diminished reflexes demonstrated that the Veteran's disabilities are more than mild, but this is consistent with an evaluation based on there being moderate disability.  

The Veteran still has full use of his legs and feet, and there was no noted muscular atrophy or similar symptoms documented.  There is no indication that the lower extremity neurological problems alone cause more than moderate impairment, although the combined effects of the Veteran's back, neck, arm, and leg disabilities were assessed to cause moderate to severe impairments of his activities by the examiner.    

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Symptoms such as sensory disturbances and diminished reflexes are contemplated by the rating schedule.  

Moreover, there are no indications of factors such as repeated hospitalizations or material effects on employment.  The evidence does not show hospitalizations specifically for the peripheral nerve disabilities and the Veteran is not employed so there is no effect on his employment.  

The Veteran is unemployed for reasons unrelated to his peripheral nerve disabilities.  He was granted disability benefits by the SSA based on having a psychiatric disorder and HIV and was granted a total disability rating by reason of individual unemployability (TDIU) by reason of service-connected disability.  

Additionally, a TDIU rating need not be addressed in this case since the Veteran is already in receipt of this benefit and does not contend that the peripheral nerve injuries prevent him from working.  

The Board considered the benefit of the doubt with respect to all of the claims decided herein.  However, the weight of the evidence is against the Veteran's claims for increase.



ORDER

Service connection for left ear hearing loss disability is denied.

An increased, initial rating in excess of 20 percent for the service-connected left upper extremity sensory deficit is denied.

An increased, initial rating in excess of 20 percent for the service-connected right lower extremity sciatic nerve deficit is denied.

An increased, initial rating in excess of 20 percent for the service-connected left lower extremity sciatic nerve deficit is denied.  


REMAND

Additional development is needed with respect to the Veteran's remaining claims.

No SOC has been issued for any of his effective date claims; therefore, these claims must be remanded for issuance of a statement of the case.   Manlincon v. West,  12 Vet. App 238, 240-241 (1999).  

Further, the evidence of record is insufficient to decide the Veteran's claim of service connection for a skin condition.  

While the VA examination of record indicated that the skin problem was not caused by the Veteran's HIV and was unrelated to the infection on his arm that was noted at his entry into service, the Veteran's primary contention was that the skin problem developed as a reaction to the GP-160 vaccine trial for his HIV and not necessarily directly from the HIV itself.  

A review of the record shows that the Veteran developed skin problems while he was on the TDRL and consistently reported having skin rashes since around 1990, when he was undergoing the GP-160 trial.  One of the Veteran's treating physicians opined in August 2007 that the skin rash was "evidently an immune response to the GP-160 vaccine trial in the past."  

The VA examiner did not address this contention at all.  Thus, a new opinion is necessary which addresses all of the Veteran's theories of entitlement.

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take all indicated action to issue the Veteran an SOC addressing the issues of earlier effective dates for granting service connection for his neurological disabilities of the left upper extremity and both lower extremities and to inform the Veteran and his representative of what actions are necessary to perfect an appeal of these issues.  

2.  The AOJ then should take appropriate action in order to obtain an opinion as to the nature and likely etiology of the claimed skin disorder.  

A new examination is not required unless it is deemed necessary by the medical provider providing the opinion.  

After reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that (a) any current skin disorder had its clinical onset during service or (b) was caused or aggravated by the Veteran's HIV or medication used to treat the HIV, including the GP-160 vaccine trial.  

The VA examiner must provide a complete rationale for his or her conclusions.  In doing so, the examiner must specifically address the Veteran's assertions that his skin disorder developed as a reaction to the GP-160 vaccine trial that he underwent to treat his HIV.  

The examiner should specifically consider the August 2007 opinion of the Veteran's infectious disease specialist to the effect that the skin disorder was an immune response to the GP-160 vaccine.

2.  After completing all indicated development, the AOJ should readjudicate the claim for claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


